Citation Nr: 9909298	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  92-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an effective date earlier than January 13, 
1998, for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1990 and May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 1984, the Board denied entitlement to service 
connection for a seizure disorder.  In September 1989 and 
thereafter, the veteran submitted additional evidence in an 
attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal on that issue ensued.  

The Board notes that the decision in August 1984 denied 
entitlement to service connection for a seizure disorder on 
the following bases:  That the veteran developed a seizure 
disorder in 1973 or 1974, following the one-year presumptive 
period following his separation from service; and that his 
seizure disorder was not caused by service-connected migraine 
headaches.  The Board made the following conclusions of law:  
That the seizure disorder was not incurred in or aggravated 
by service; that the seizure disorder may not be presumed to 
have been incurred in service; and that the seizure disorder 
was not proximately due to or the result of service-connected 
disability.  The issue currently before the Board is whether 
new and material evidence sufficient to reopen the claim for 
service connection for a seizure disorder on any of those 
three bases has been presented or secured since August 1984. 

In March 1994, the Board remanded this case to the RO.  While 
the case was in remand status, the following rating actions 
occurred:  A rating decision in January 1997 granted service 
connection for PTSD; and a rating decision in May 1998 
assigned an evaluation of 50 percent for PTSD, and, also, 
granted a total disability evaluation based on individual 
unemployability due to service-connected disabilities, 
effective January 13, 1998.  The case was returned to the 
Board in September 1998.  


FINDINGS OF FACT

1.  A decision of the Board in August 1984 denied entitlement 
to service connection for a seizure disorder, on direct, 
presumptive and secondary bases.  

2.  Additional evidence presented or secured concerning a 
seizure disorder since August 1984 is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has a history of migraine headaches and 
recurrent tension headaches but there is no medical evidence 
to show that his migraine headaches are very frequent, 
prostrating in nature, and productive of severe economic 
inadaptability. 

4.  PTSD is primarily manifested by intrusive recollections, 
nightmares, and survivor guilt; the disability is productive 
of severe social and industrial impairment.

5.  On January 17, 1997, when the veteran was seen by his VA 
treating psychiatrist, it was factually ascertainable that 
service-connected disability precluded substantially gainful 
employment.






CONCLUSIONS OF LAW

1.  A decision of the Board of Veterans' Appeals in August 
1984, denying entitlement to service connection for a seizure 
disorder, is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 3.104(a) (1998).  

2.  Additional evidence submitted since August 1984 is not 
new and material, and the veteran's claim for service 
connection for a seizure disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The schedular criteria for a rating in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124(a), 
Diagnostic Code 8100 (1998).

4.  The schedular criteria for an evaluation of 70 percent 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

5.  An effective date of January 17, 1997, for a grant of a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities, is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Service Connection Claim

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit (Court) issued a decision which 
overruled previous caselaw and affected the standard of 
review regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).  The United States 
Court of Veterans Appeals further interpreted the Court's 
holding in two recent decisions, Elkins v. West, __ Vet. App. 
__ , No. 97-1534 (Feb. 17, 1999) (en banc); and Winters v. 
West, __ Vet. App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  The statement and supplemental statements of the case 
issued to the veteran during this appeal recited the law 
according to the previous caselaw.  However, although the RO 
did not consider the veteran's requests to reopen his claims 
under the current caselaw, the Board finds that there has 
been no prejudice to the veteran that would warrant a remand 
pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993).  That 
is, to return the case to the RO to cure a deficiency in the 
supplemental statement of the case would not result in a 
determination favorable to him, nor change the current 
analysis as provided by the Board.  See Winters No. 97-2180, 
slip op. at 6; VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 
Fed.Reg. 49,747 (1992).  The Board concludes, therefore, that 
the veteran's procedural rights have not been abridged by 
this omission and will proceed accordingly with appellate 
review.  See Bernard v Brown, 4 Vet. App. at 393. 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, __ Vet. 
App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); Winters v. 
West, __ Vet. App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  The first step is to determine whether new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).  If so, there must then be a determination 
whether the claim presented is well grounded under 
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the "adjudication process must come to a screeching halt 
despite reopening because a claim that is not well grounded 
cannot be allowed."  Winters v. West, No. 97-2180, slip op. 
at 4.  If the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  See Hodge v. 
West 155 F.3d 1356 (Fed. Cir. 1998). 
"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In order to be "material", evidence must be probative as to 
an element which was a specified basis of the prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins, supra.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The evidence of record at the time of the Board's August 1984 
denial of entitlement to service connection for a seizure 
disorder included:  Service medical records; postservice VA 
and private treatment records and reports; statements by the 
veteran and his wife; and medical literature submitted by the 
veteran, which stated that available evidence seemed to 
suggest that a positive relationship existed between migraine 
and epilepsy.  

The additional evidence added to the record concerning a 
seizure disorder since August 1984 includes a statement by 
the veteran of his belief that service-connected headaches 
and nonservice-connected seizures are related.  The Board 
finds that the veteran's statement in this regard is not 
"new," in that he had previously made the same assertion.  

The additional evidence also includes VA treatment records 
and examination reports, which the Board finds are new but 
not "material."  The treatment records include a note at a VA 
neurology clinic in June 1990 that the veteran indicated he 
was having seizures caused by stress related to problems with 
his son.  The examination reports include a report of a VA 
neurology examination in May 1996, containing an opinion by 
the examiner that there was no connection between the 
veteran's headaches and his seizures.  The additional medical 
evidence does not tend to prove that a seizure disorder was 
incurred in service or was caused by service-connected 
headaches (see 38 C.F.R. § 3.310 (a) (1998)), and is thus not 
material.

The additional evidence also includes a decision by the 
Social Security Administration (SSA) in September 1975, 
finding that the veteran had been disabled since November 
1974, with the following diagnoses:  Schizophrenic reaction, 
chronic, schizo-affective type; hypertension; and grand mal 
epilepsy, cause undetermined.  The additional evidence also 
includes copies of the evidence which was considered by SSA.  
The Board finds that the evidence considered by SSA was 
cumulative of the evidence of record in August 1984 and is 
thus not new.  The SSA decision was new, but was not 
material, as it did not relate seizures to the veteran's 
period of active service or to service-connected headaches.

Finally, the additional evidence includes medical literature, 
with a conclusion that certain forms of migraine may lead to 
epilepsy, and vice versa.  The Board finds that the 
additional medical literature is not new, as it is cumulative 
of the medical literature which the veteran submitted prior 
to the Board's decision in August 1984.  

In sum, none of the items of additional evidence presented or 
secured since the Board's August 1984 decision is new and 
material, and the veteran's claim of entitlement to service 
connection for a seizure disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104(a), 3.156(a).  

II.  Rating of Headaches

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which to 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board finds that the veteran's increased rating claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and that all relevant facts with regard to those 
claims have been properly developed.  No further assistance 
to the veteran is required to comply with VA's duty to assist 
him under 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

Diagnostic Code 8100 provides that a 30 percent evaluation is 
warranted for migraine with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

At a VA neurology examination in May 1996, the diagnosis was 
moderately severe, moderately frequent migraine.

At a VA neurology clinic in May 1997, the veteran indicated 
that he had two migraines per week; when he had a migraine 
headache, he took Cafergot and had to lie down.  

At a VA neurological examination in January 1998, the veteran 
indicated that he had 3 or 4 migraine headaches per month, 
and he made 3 or 4 trips per year to an emergency room for 
injections of Demerol.  

In reviewing the voluminous record, the Board finds no 
medical evidence to confirm the veteran's history of frequent 
migraine headaches necessitating Cafergot or recurrent 
emergency room visits for injections of Demerol.  While it is 
clear that he has a history of migraine headaches and 
recurrent tension headaches, there is no medical evidence to 
show that his migraine headaches are frequent and 
prostrating.  It is pertinent to point out that the veteran's 
current 30 percent rating contemplates characteristic 
prostrating attacks of migraine headaches occurring on an 
average of once a month over the last several months.  The 
medical evidence does not show, however, very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Accordingly, a rating in 
excess of 30 percent is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8100. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 30 percent for headaches must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

In light of the fact that entitlement to TDIU has been 
granted, the Board finds that the claim of entitlement to an 
extraschedular rating for headaches is moot.  38 U.S.C.A. 
§ 3.321(b)(1) (1998).  

III.  Rating of PTSD

After the veteran filed his claim for an increased rating for 
PTSD, the criteria for rating psychiatric disabilities were 
revised, effective November 7, 1996.  In that situation, the 
version more favorable to the veteran is to be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent evaluation was warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and 
where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for PTSD when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and when there were 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
must have been demonstrably unable to obtain or retain 
employment.

In the veteran's case, the Board finds that, under the former 
rating criteria, an evaluation of 70 percent is appropriate, 
because the evidence shows that PTSD symptomatology has 
severely impaired his social and industrial functioning.  In 
this regard, the Board notes that, in January 1997, the 
veteran's treating VA psychiatrist found that he was unable 
to obtain or retain employment due to PTSD symptoms and, in 
June 1997, the same physician reported that the veteran's 
PTSD symptomatology and migraine headaches precluded 
substantially gainful employment.  However, as the veteran's 
PTSD symptomatology is not totally incapacitating, a 
schedular evaluation of 100 percent under the former criteria 
is not in order.  Furthermore, as PTSD is not the veteran's 
only service-connected disability, 38 C.F.R. § 4.16(c) in 
effect prior to November 7, 1996, is not for application. 

Effective November 7, 1996, PTSD is rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 
Fed. Reg. 52, 695 (1996).  

Under the revised criteria, an evaluation of 100 percent for 
PTSD requires total occupational and social impairment, due 
to such symptoms as:  Gross impairment in thought processes 
or communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.
The Board finds that the level of psychiatric disability 
required for a 100 percent rating under the new criteria has 
not been demonstrated in the veteran's case.  In that regard, 
the Board notes that, at a VA psychiatric examination in 
January 1998, the veteran described himself as a house 
husband and stated that he stayed home and spent time on his 
computer.  Such activity demonstrates that the veteran does 
not have the symptomatology indicative of a 100 percent 
disability under the new criteria, and findings have not been 
made that he suffers from gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or the other 
symptomatology listed in Diagnostic Code 9411, as revised.  
Entitlement to an evaluation of 70 percent for PTSD, under 
the former criteria, is established, but entitlement to an 
evaluation of 100 percent, under either the former criteria 
or the revised criteria, is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The Board finds that the claim for an extraschedular rating 
for PTSD is moot, in light of the grant of TDIU.

IV.  Earlier Effective Date

Applicable regulations provide that, except as otherwise 
provided, the effective date of increased benefits is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  The effective date of increased 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year of such date; otherwise, the effective date shall be the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(1998).

In the veteran's case, the Board finds that the date of 
receipt of his claim of entitlement to TDIU was March 21, 
1997, the date on which he filed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  The Board further finds that it was 
factually ascertainable that the veteran was unable to work 
due to service-connected disability on January 17, 1997, the 
date on which his treating VA psychiatrist noted that he was 
unable to obtain or retain employment, and that date will be 
assigned as the effective date of the grant of TDIU.  

An effective date earlier than January 17, 1997, for the 
grant of TDIU is not warranted, because, prior to that date, 
no health care professional had made a finding that the 
veteran was unemployable by reason of service-connected PTSD 
and headaches.  In this regard, the Board notes that the 
determination by SSA in September 1975 to award the veteran 
disability benefits was not based on diagnoses of PTSD or 
headaches.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a seizure 
disorder, the appeal on that issue is denied.  

A rating in excess of 30 percent for headaches is denied.  

An evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to governing regulations 
concerning monetary awards.  

An effective date of January 17, 1997, is granted for 
assignment of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


- 12 -

- 10 -


